
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(t)



SECOND AMENDMENT
TO THE
HEWLETT-PACKARD COMPANY
EXCESS BENEFIT RETIREMENT PLAN


The Hewlett-Packard Company Excess Benefit Retirement Plan (the "Plan") is
hereby amended effective as of April 1, 2004 as follows:

1.    Section 5(c) of the Plan shall be amended in its entirety to read as
follows:

        5(c) Death of Participant.    If a Participant dies, without regard to
whether he or she is employed by any member of the Affiliated Group at the time
of death, his or her Beneficiary shall be the individual (or individuals)
designated by the Participant in the manner or on a form prescribed by the
Company; provided such designation is received by the Company prior to the
Participant's death. In the absence of such a designation, the amount (if any)
otherwise payable to the Beneficiary shall instead be paid to all members (in
equal shares) of the first class in which there are living members on the date
of the Participant's death, in the following order of priority: (I) the
Participant's spouse; (II) the Participant's children; (III) the Participant's
parents; (IV) the Participant's brothers and sisters; (V) the Participant's
estate. Solely for purposes of the immediately preceding sentence, the term
"spouse" shall include domestic partners. For such purposes, a "domestic
partner" shall mean the person with whom the Participant has signed and filed a
notarized declaration of domestic partnership form as prescribed by the Company.
Such Beneficiary shall be entitled to the unpaid portion (if any) of the Virtual
Retirement Benefit determined under Section 5(a). The Beneficiary shall be
subject to the rules of form and time of payment established under Section 5(b).

        Effective January 5, 2004, the Plan adopted revised procedures governing
the form and manner in which a Participant may designate a Beneficiary (the
"2004 Procedures"). Effective for any death occurring on or after April 1, 2004,
only a Beneficiary designation submitted in accordance with the 2004 Procedures
shall be a valid Beneficiary designation. Accordingly, for deaths occurring on
or after April 1, 2004, any Beneficiary designation submitted not in accordance
with the 2004 Procedures, including any Beneficiary designation on file with the
Plan as of January 4, 2004, shall be invalid.

This Second Amendment to the Plan is hereby adopted this 19th day of
March, 2004.

    HEWLETT-PACKARD COMPANY
 
 
By
 
/s/  MARCELA PEREZ DE ALONSO      

--------------------------------------------------------------------------------

Marcela Perez de Alonso
Executive Vice President
Human Resources and Workforce Development

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(t)



SECOND AMENDMENT TO THE HEWLETT-PACKARD COMPANY EXCESS BENEFIT RETIREMENT PLAN
